       Case 9:19-cv-00175-DLC Document 19 Filed 05/29/20 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT                      FILED
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION                                 MAY 2 9 2020
                                                                    Clerk, U.S. District Court
                                                                      0 st0
 THE CINCINNATI INSURANCE                           CV   19-175-M-DLC ' ~~ntana
 COMPANY,

                        Plaintiff,
                                                           ORDER
        vs.

 ENGINEERED STRUCTURES, INC.,
 K&K ROOFING & EXCAVATION,
 INC., and WALTER YOCHIM,

                        Defendants.

      Pursuant to the parties' Stipulation for Dismissal with Prejudice (Doc. 18),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys' fees. All deadlines are VACATED,

and any pending motions are DENIED AS MOOT.

      DATED this zc:w¾ay of May, 2020.




                                             Dana L. Christensen, District Judge
                                             United States District Court
